May 2, 2016 Securities and Exchange Commission Office of Filings and Information Services treet N.E. Washington, DC 20549 RE: Dreyfus Municipal Bond Infrastructure Fund, Inc. File No. 811-22784 33 Act No.: 333-185730 CIK No.: 0001565381 Gentlemen: Transmitted for filing is Form N-CSR for the above-referenced Registrant for the Annual period ended February 29, 2016. Please direct any questions or comments to the attention of the undersigned at 412-236-7700. Very truly yours, /s/ Joseph W. Kulbacki Joseph W. Kulbacki Paralegal
